By the Court.

Where a factor is authorized generally to transact all the business of a planter, as to buying and selling for the use and account of a plantation, in such case the act of the factor will bind his principal. But if a factor is employed to sell rice or other produce, and to send goods to his principal, he cannot bind him by taking up goods for his principal, and the merchant who trusts him must look to the factor for his money.
If, however, a planter was by any subsequent act to ratify such a contract, it would be a strong presumptive evidence *272that he had been so authorized to make it, and would be binding on the principal; but the omission or mistake in an item in the settlement of accounts between the factor and his principal, will not amount to any such ratification of a contract with a third person.
Let the rule for a new trial be discharged.
Present, Grimke, Bat, Johnson and Trezevant.